*313OPINION OF THE COURT
Per Curiam.
Respondent Joyce O. Moy was admitted to the practice of law in New York by the Second Judicial Department on June 28, 1978 under the name Joyce Ong Moy. Respondent maintained an office for the practice of law within the First Judicial Department at all relevant times until December 1993, when she informally withdrew from practice.
By petition dated January 3, 1994, the Departmental Disciplinary Committee is seeking an order pursuant to 22 NYCRR 603.16 (b) (1) suspending respondent from the practice of law for an indefinite period and until further order of this Court on the ground of mental incapacity.
At the present time respondent has six complaints pending, four of them alleging neglect and two having been brought to the attention of the Departmental Disciplinary Committee by Justice Herman Cahn after he found that respondent had written two checks from her firm’s escrow account which were returned for insufficient funds. While investigating, the staff of the Departmental Disciplinary Committee discovered numerous irregularities in respondent’s handling of client escrow funds.
In an affidavit, respondent states that as a consequence of psychological counselling, she agrees that she is presently emotionally and mentally incapacitated to an extent and degree requiring that she cease the practice of law. She stopped practicing in December of 1993, and has withdrawn from the law firm of which she was a partner.
Accordingly, based on her consent and on the written report from her treating psychologist, the Committee’s petition for an order pursuant to 22 NYCRR 603.16 (b) (1) suspending respondent from the practice of law, upon the ground that respondent is incapacitated by reason of mental infirmity, for an indefinite period and until further order of this Court, is granted. (See, Matter of Deull, 180 AD2d 366.)
Murphy, P. J., Kupferman, Asch, Williams and Tom, JJ., concur.
Motion granted and respondent suspended from practice as an attorney and counselor-at-law in the State of New York, effective immediately, for an indefinite period, and until the further order of this Court.